Citation Nr: 0608577	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to June 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.



FINDINGS OF FACT

1.  In a November 1989 decision, the RO reconsidered a claim 
of service connection for a mental condition and denied it; 
no appeal was initiated within one year following notice to 
the veteran.

2.  Any relevant evidence received since the November 1989 
decision either does not relate to an unestablished fact or 
does not raise a reasonable possibility of substantiating the 
claim.  



CONCLUSIONS OF LAW

1.  The RO's November 1989 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2005).

2.  New and material evidence has not been received since the 
November 1989 decision, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains a November 2003 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter informed the veteran of the 
legal standards for new and material evidence and service 
connection, as well as listing the evidence currently of 
record received in conjunction with the application to 
reopen.  Particularly, the letter asked that the veteran 
provide competent medical records showing that he was treated 
for a mental condition in service or immediately after 
discharge.  Additionally, the rating decision on appeal and 
statement of the case applied the law to the facts of record.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because, as concluded below, the 
preponderance of the evidence is against an application to 
reopen a claim of service connection for a psychiatric 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

As such, it appears that the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran eventually received content-complying VCAA 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim  See Pelegrini, 18 Vet. App. at 121.  In this case, the 
November 2003 letter fulfilled the general principle 
underlying the "fourth element" as it did not limit the 
kinds or type of evidence that the veteran could submit, and 
asked the veteran to notify VA of evidence if he needed 
assistance obtaining whatever that evidence might be.   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran did not identify any additional 
evidence other than what he submitted.  VA examination is not 
necessary for a decision on the claim, see 38 C.F.R. 
§ 3.159(c)(4), because as illustrated further below, the 
record lacks competent evidence that any current disability 
or symptoms are associated with an in-service event involving 
trauma.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

At the outset, it is noted that the veteran seeks to reopen a 
claim of service connection for a psychiatric disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Upon a review of the record, it appears that separate rating 
decisions, in March 1962 and August 1967, previously denied 
the veteran's claim of service connection for a mental 
condition.  The former determination reviewed the veteran's 
service medical records, which included a one-day notation of 
psychotic depressive reaction in November 1996, and a 
negative discharge examination including clinical evaluation.  
The RO decided that the in-service identification of 
depressive reaction was an acute condition without further 
complications during service or at the time of discharge.  
The veteran did not file a notice of disagreement therewith.  

Between 1962 and 1967, the RO issued (in response to 
additional evidence sent in by the veteran) denial letters in 
June 1963, August 1963, December 1963, June 1966, July 1966, 
September 1966, January 1967, and May 1967.

In August 1967, the RO issued a rating decision that denied a 
claim of service connection for mental condition as a result 
of an alleged in-service head injury, and the veteran did not 
institute an appeal with a requisite notice of disagreement.

The RO thereafter issued denial letters in December 1968, 
January 1970, September 1970, December 1970, February 1971, 
and September 1972.  In response to the latter denial letter, 
the veteran's labor attorney filed a letter of notice of 
disagreement with the Board.  Though informed by the Board 
that correspondence concerning the veteran should be directed 
to the Manila regional office when an appeal had not yet been 
certified, the veteran's attorney wrote another December 1972 
letter to the Board about the veteran's claim.  The RO 
continued to issue denial letters in April 1976, October 
1976, September 1979, March 1982, August 1982, November 1988, 
and May 1989.

In November 1989, a rating decision reopened the veteran's 
claim.  The determination considered evidence received from 
Henrietta Cabado-Espanola, M.D.; in an August 1989 letter Dr. 
Cabado-Espanola diagnosed the veteran as having 
schizophrenia, paranoid type, chronic, untreated.  The record 
contains a December 1980 notice letter (which noted attached 
Notice of Procedural and Appellate Rights), but does not 
contain a subsequent notice of disagreement.

In September 1998, the veteran filed an application for 
compensation and pension, with enclosed financial 
information, and in November 1998 the RO issued a letter that 
informed the veteran he was not eligible for pension 
benefits.  

In November 2002, the veteran filed the pending application 
for compensation.  He attached a DD Form 214, a VA Form 21-
2680 (which contained a diagnosis of schizophrenia, paranoid 
type), and an August 1989 letter from Dr. Cabado-Espanola.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

Thus, beyond the evidence just mentioned that the veteran 
attached to his 2002 claim, the Board will examine the record 
for any other relevant evidence since the last final denial 
in 1989.  Particularly, since then, the veteran filed the 
original copy of his DD Form 256A (certificate of discharge 
from the Army of the United States), and a photocopied 
September 1979 report from Benjamin V. Marte, M.D. (with a 
diagnosis of paranoid schizophrenia).  The RO also received a 
recent August 2005 letter from Danilo C. Regozo, M.D., who 
referred to Drs. Marte and Cabado-Espanola psychiatric 
reports, with a diagnosis of schizophrenia.  Dr. Regozo's 
letter did not make any comment about the etiology of the 
disease.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In connection with the application to reopen a claim of 
service connection, the veteran has not submitted anything 
new and material.  That is, his service records and discharge 
information have been of record since his claim had been 
originally denied in the 1960s.  Any findings of a current 
disability of paranoid schizophrenia do not relate to an 
unestablished fact because the last final denial acknowledged 
a current diagnosis thereof.  

Because the proffered evidence is not new and material, the 
veteran's claim cannot be reopened.  






ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for a psychiatric disability, 
the appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


